NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 08a0073n.06
                             Filed: January 24, 2008

                                        Case Nos. 06-2208, 06-2515

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                                    )
                                                              )
            Plaintiff-Appellee,                               )
                                                              )        ON APPEAL FROM THE
                   v.                                         )        UNITED STATES DISTRICT
                                                              )        COURT FOR THE EASTERN
 DESHAWN WELLS,                                               )        DISTRICT OF MICHIGAN
 a.k.a. Deshawn Geemes Wells,                                 )
                                                              )
            Defendant-Appellant.                              )
                                                              )
 _______________________________________                      )

BEFORE: BATCHELDER and MOORE, Circuit Judges; BUNNING*, District Judge.

        ALICE M. BATCHELDER, Circuit Judge. Defendant-Appellant Deshawn Wells

(“Wells”) appeals the district court’s order denying his motion to dismiss the criminal indictment.

Wells’s motion was premised on his claim that the Plaintiff-Appellee United States Government

(“Government”) had failed to provide prior to his plea hearing certain impeachment evidence in

accordance with Brady v. Maryland, 373 U.S. 83 (1963). This claim is entirely foreclosed by the

Supreme Court’s holding in United States v. Ruiz, 536 U.S. 622 (2002), that the Government has no

obligation to disclose such information prior to a defendant’s entry of a guilty plea, and we therefore

AFFIRM the judgment of the district court.

                                             I. BACKGROUND


        *
         The Honorable David L. Bunning, United States District Judge for the Eastern District of Kentucky, sitting
by designation.
       In the early morning hours of August 17, 2005, two officers of the Jackson, Michigan, police

department on routine patrol heard a single gunshot followed by a series of rapid-fire gunshots. The

officers proceeded immediately to the area from which the sound of the gunshots had come, and

observed Wells moving away from the area with a silver object in his hand. Wells ignored the

officers’ orders to stop and fled on foot, pursued by the officers. During the pursuit, Wells discarded

what the officers later determined to be a stolen .380 caliber Walther semi-automatic pistol. The

officers eventually found and arrested Wells, who admitted possessing the firearm in question. A

ballistics expert concluded that one of the shell casings recovered from the scene of the shooting had

come from that gun.

       Wells had at least one prior felony conviction, and on September 28, 2005, a federal grand

jury indicted him on a charge of being a felon in possession of a firearm in violation of 42 U.S.C.

§ 922(g). On April 6, 2006, Wells pleaded guilty to the charge without the benefit of a Rule 11 plea

agreement. Wells did not then, nor does he now, contest his guilt.

       Initially the Government sought a four-level increase in Wells’s offense level under United

States Sentencing Guidelines § 2K2.1(b)(5) for the use of a firearm in connection with another

felony offense. The Government intended to introduce evidence that Wells had fired the weapon at

another person. But on August 14, 2006, the day before Wells’s scheduled sentencing hearing, the

Government withdrew its attempt to seek this enhancement because there was insufficient evidence

to show that Wells had fired the gun at anyone, and because the Government had just come into

possession of evidence that Wells would be able to use to impeach one of the police officers the

Government intended to call as a witness. The impeachment evidence arises from facts not

connected to this case.


                                                  2
       The Government immediately disclosed the impeachment material, under a Protective Order,

to both the district court and Wells; the court continued the sentencing hearing; and Wells filed a

motion to dismiss the indictment on the grounds that he had not knowingly and voluntarily pleaded

guilty because the Government had not disclosed the impeachment evidence prior to his guilty plea.

On September 18, 2006, prior to ruling on Wells’s motion to dismiss the indictment, the district

court sentenced Wells to 38 months’ incarceration, followed by two years of supervised release.

Then, on November 21, 2006, the district court issued an opinion and order denying Wells’s motion

to dismiss the indictment, holding that under Ruiz the Government was not obligated to provide

Wells with the impeachment evidence prior to his guilty plea. Wells timely appealed that decision.

                                 II. STANDARD OF REVIEW

       We review for abuse of discretion the district court’s decision denying Wells’s motion to

dismiss the indictment. United States v. Overmyer, 899 F.2d 457, 465 (6th Cir. 1990) (citing United

States v. Powell, 823 F.2d 996, 1001 (6th Cir. 1987)).

                                         III. ANALYSIS

       Wells raises two related issues on appeal. First, he argues that the Government violated his

constitutional rights by not disclosing prior to the plea hearing the possible impeachment evidence

regarding one of the arresting officers. Second, he argues that the Government’s failure to turn over

this evidence renders his guilty plea involuntary. Both alleged errors, Wells argues, warrant a

dismissal of the indictment. As we will explain, Wells is wrong.

       First, the Constitution does not require that the Government disclose impeachment

information prior to entering into a plea agreement with a defendant or before a defendant pleads

guilty. Ruiz, 536 U.S. at 629, 633. The Court was emphatic in Ruiz that the Brady rule requiring


                                                 3
such disclosures is linked to the Constitution’s guarantee of a fair trial, id. at 628, and when a

defendant pleads guilty, he “forgoes not only a fair trial, but also other accompanying constitutional

guarantees.” Id. (citing Boykin v. Alabama, 395 U.S. 238, 243 (1969)). The need for impeachment

information, the Court explained, is “more closely related to the fairness of a trial than to the

voluntariness of the plea.” Id. at 633 (emphasis original). The added burden imposed upon the

Government in disclosing such information before plea negotiations is high, while the added benefit

to the defendants is usually limited. Id. Contrary to Wells’s assertions, Ruiz is directly on point and

governs this case. And here, it is undisputed that the Government did not even have the information

prior to Wells’s plea hearing and the entry of his guilty plea. There is no merit to Wells’s claim that

the Government was required to turn over impeachment information prior to Wells’s guilty plea.

       Second, the Government’s failure to disclose the impeachment information — even if it had

been in possession of it prior to the entry of the guilty plea — does not render Wells’s guilty plea

involuntary. By pleading guilty, a defendant voluntarily relinquishes several constitutional rights.

See McCarthy v. United States, 394 U.S. 459, 466 (1969); see also Brady v. United States, 397 U.S.
742, 748 (1970) (“But the [guilty] plea is more than an admission of past conduct; it is the

defendant’s consent that judgment of conviction may be entered without a trial — a waiver of his

right to trial before a jury or a judge.”). A guilty plea procured from a defendant who does not

understand and voluntarily waive those rights is procured in violation of the Due Process Clause and

is void. Id.; Brady v. United States, 394 U.S. at 748. But “impeachment information is special in

relation to the fairness of a trial, not in respect of whether a plea is voluntary.” Ruiz, 536 U.S. at

629 (emphasis original).     Morever, “it is particularly difficult to characterize impeachment




                                                  4
information as critical information of which the defendant must always be aware prior to pleading

guilty.” Id. at 630.

       The Constitution does not require that the defendant have “complete knowledge of the

relevant circumstances” in order to make a guilty plea voluntary. Id. In Brady v. United States, the

Supreme Court stated:

       We find no requirement in the Constitution that a defendant must be permitted to
       disown his solemn admissions in open court that he committed the act with which he
       is charged simply because it later develops that the State would have had a weaker
       case than the defendant had thought.

Id. at 757. The defendant need only understand the nature of his right and how it “would likely apply

in general in the circumstances.” Ruiz, 536 U.S. at 629 (emphasis original). The district court

sufficiently informed Wells of his rights and the possible consequences of a guilty plea at the plea

hearing. It is immaterial to the validity of Wells’s guilty plea that because Wells could have

impeached one of the Government’s principal witnesses, the Government may have had a weaker

case than he anticipated.

       Finally, we reiterate that Wells has never denied his guilt. He has never proclaimed his

innocence, and he has never asked to withdraw his guilty plea. Rather, he now claims that the

impeachment information “eviscerates 50% of the government’s case,” and therefore requires the

dismissal of the indictment. Manifestly, information that eviscerates only 50% of the Government’s

case leaves intact the remaining 50%, but, that aside, Wells points to no authority supporting his

proposition that the Government cannot be permitted to proceed to trial in such a weakened

condition. And Wells’s argument merely proves the Court’s point in Ruiz: “a constitutional

obligation to provide impeachment information during plea bargaining, prior to entry of a guilty plea,



                                                  5
could seriously interfere with the Government’s interest in securing those guilty pleas that are

factually justified, desired by defendants, and help to secure the efficient administration of justice.”

Id. at 631.

                                        IV. CONCLUSION

        For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                   6